Plaintiff in error, W.C. Cunningham, was convicted in the county court of Blaine county at the January, 1910, term, on a charge of maintaining a place wherein intoxicating liquors were sold contrary to law, and on the 3rd day of February, thereafter, adjudged to pay a fine of five hundred dollars and be imprisoned in the county jail for a period of six months. After a careful consideration of the record in this case we are of the opinion that the judgment of the trial court should be affirmed. The judgment is affirmed with direction to the county court of Blaine county to execute the same.